Citation Nr: 0708135	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 1, 2003 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1968.


FINDINGS OF FACT

1.  In September 1996, the veteran filed a claim for service 
connection for PTSD.  By a rating decision in March 1997, the 
regional office (RO) denied entitlement to service connection 
for PTSD, and following the receipt of additional evidence in 
April 1997, an August 1997 rating decision confirmed the 
denial of entitlement to service connection.  This decision 
became final.

2.  Received on March 1, 2003, was the veteran's reopened 
claim for service connection for PTSD.


CONCLUSION OF LAW

An effective date prior to March 1, 2003, for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that the veteran's claim has been sufficiently developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran was advised of the evidence 
necessary to substantiate his claim.

More specifically, a March 2006 letter advised the veteran of 
the evidence necessary to substantiate claims for earlier 
effective date, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the March 2006 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that the remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The date of entitlement to an award of service connection is 
the day following separation from service or date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The provisions of 38 C.F.R. § 3.155 (2006), provide that: (a) 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if an informal claim has not 
been filed, an application form will be forwarded to the 
claim for execution.  If received within one year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2006).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in a form prescribed by 
VA must be filed in order for benefits to be paid to an 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006).  A "claim" 
means a formal or informal communication in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

In September 1996, the veteran filed a claim for service 
connection for PTSD.  By a rating decision in March 1997, the 
RO denied entitlement to service connection for PTSD, and 
following the receipt of additional evidence in April 1997, 
an August 1997 rating decision confirmed the denial of 
entitlement to service connection.  This decision became 
final.

Received on March 1, 2003, was the veteran's reopened claim 
for service connection for PTSD.  An August 2004 rating 
decision granted service connection for PTSD, effective from 
the date of receipt of the reopened claim, March 1, 2003.


II.  Analysis

In essence, the veteran asserts in various statements and 
testimony that he is entitled to an effective date earlier 
than March 1, 2003 for the grant of service connection for 
PTSD since there was a diagnosis of PTSD prior to that date.  
Alternatively, he maintains that he was not notified of 
certain actions taken with respect to his original claim for 
service connection and/or entitled to an earlier effective 
date based on the incapacitating nature of his disability 
under 38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2006).

Under 38 C.F.R. § 3.400(r), the effective date for an award 
of service connection is the date of a successful application 
to reopen a claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  The United 
States Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "the 
statutory frame work simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for PTSD 
is March 1, 2003, the date of receipt of the reopened claim.  
The original claim for service connection for PTSD filed in 
September 1996 cannot provide a basis for an earlier 
effective date as that claim was denied by an August 1997 
rating decision which was not timely appealed and which 
therefore became final.  38 C.F.R. § 3.104 (2006).  

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to March 1, 2003, and was 
not thereafter adjudicated by the RO, since VA is required to 
identify and act on informal claims for benefits.  38 C.F.R. 
§ 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  However, the Board has been unable to locate any 
such prior unadjudicated informal claim in the record.  

In addition, while the appellant contends that he is entitled 
to an earlier effective date since there is medical evidence 
that he began to have PTSD prior to March 1, 2003, it was 
noted in Lalonde v. West, 12 Vet. App. 377 (1999) that an 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence that 
demonstrated a causal connection to service, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  With respect to the 
contention that the veteran was not kept notified of certain 
decisions that had been made in his original claim for 
service connection, there is no indication in the claims file 
that the notices accompanying the rating decisions of March 
and August 1997 were sent to an erroneous address or not 
received by the veteran.  Finally, as was noted by the RO in 
the most recent supplemental statement of the case, the 
regulations permitting an earlier effective date in certain 
instances due to the incapacitating nature of a disability 
relate to nonservice-connected disability pension claims.  In 
summary, the appellant has not cited and the Board cannot 
identify any statutory or regulatory authority that would 
permit the Board to award an earlier effective date based on 
the contentions of the appellant.  Consequently, the 
effective date for the award may not be earlier than March 1, 
2003.  

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the claim 
should be denied because of the lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to 
the benefit sought.  

In conclusion, the Board finds that there was no claim for 
service connection for PTSD pending prior to March 1, 2003, 
pursuant to which compensation benefits conceivably could 
have been granted.  Thus, the correct effective date in this 
case is March 1, 2003, the date of receipt of the claim to 
reopen.


ORDER

Entitlement to an effective date prior to March 1, 2003, for 
a grant of entitlement to service connection for PTSD is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


